IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 185 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DONOVAN COSBY,                    :
                                  :
               Petitioner         :


COMMONWEALTH OF PENNSYLVANIA,     : No. 186 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DONOVAN COSBY,                    :
                                  :
               Petitioner         :


COMMONWEALTH OF PENNSYLVANIA,     : No. 187 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
DONOVAN COSBY,                    :
                                  :
               Petitioner         :
                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.




              [185 EAL 2020, 186 EAL 2020 and 187 EAL 2020] - 2